        Case 1:15-md-02657-FDS Document 1178 Filed 10/09/18 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 IN RE : ZOFRAN® (ONDANSETRON)                        MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION



                   DEFENDANT GLAXOSMITHKLINE LLC’S
             DECLARATION IN SUPPORT OF ITS MOTION TO IMPOUND

       Pursuant to MDL Order No. 13 (see Doc. 242, at 11) and in support of its Motion to

Impound its Reply to Plaintiffs’ Additional Preemption Submission, the Declaration of Jennifer

Stonecipher Hill, and attached Exhibits, GlaxoSmithKline LLC (“GSK”) submits this declaration

and states as follows:


       1)      GSK, as the “submitting party,” seeks the Court’s leave to impound its Reply to

               Plaintiffs’ Additional Preemption Submission, the Declaration of Jennifer

               Stonecipher Hill, and attached Exhibits.


       2)      The Court has entered an Order governing the procedure for impounding

               confidential information in this MDL.       This declaration complies with the

               procedure required under the Order and the guidance offered at the November 10,

               2016 status conference. See MDL Order No. 13 (Doc. 242), at 11; Nov. 10, 2016

               Status Conf. Tr. at 32:8–10.


       3)      The Reply, Declaration of Jennifer Stonecipher Hill, and attached Exhibits, contain

               and discuss information marked confidential pursuant to the protective order. To

               preserve the confidentiality of the information, GSK requests that it be impounded.
       Case 1:15-md-02657-FDS Document 1178 Filed 10/09/18 Page 2 of 4



       4)     GSK is the “designating party” in that the GSK hereby designates the Reply,

              Declaration of Jennifer Stonecipher Hill, and attached Exhibits as confidential.


       5)     A true and correct copy the Reply, Declaration of Jennifer Stonecipher Hill, and

              attached Exhibits will be submitted to the Court in a folder marked “FILED

              UNDER SEAL.”


       6)     GSK hereby requests that the Reply, Declaration of Jennifer Stonecipher Hill, and

              attached Exhibits “shall remain under seal until further order of the Court.” MDL

              Order No. 13 (Doc. 242), at 12.       GSK further requests that the impounded

              confidential information be kept in the Clerk’s non-public information file during

              any post-impoundment period unless the Court vacates the impounding order.


Dated: October 9, 2018


                                           Respectfully submitted,
                                           GLAXOSMITHKLINE LLC,
                                           By its attorneys,

                                           /s/ Jennifer Stonecipher Hill
                                           Madeleine M. McDonough
                                           Jennifer M. Stevenson
                                           Jennifer Stonecipher Hill
                                           SHOOK, HARDY & BACON L.L.P.
                                           2555 Grand Boulevard
                                           Kansas City, MO 64108
                                           (816) 474-6550
                                           mmcdonough@shb.com
                                           jstevenson@shb.com
                                           jshill@shb.com
                                           (admitted pro hac vice)

                                           Mark D. Seltzer (BBO # 556341)
                                           Brain K. French (BBO # 637856)
                                           NIXON PEABODY LLP
                                           100 Summer Street

                                               2
Case 1:15-md-02657-FDS Document 1178 Filed 10/09/18 Page 3 of 4



                           Boston, MA 02110
                           Telephone: 617-345-1000
                           Facsimile: 617-345-1300
                           mseltzer@nixonpeabody.com
                           bfrench@nixonpeabody.com

                           George W. Vien (BBO #547411)
                           DONNELLY, CONTROY & GELHAAR LLP
                           260 Franklin Street, Suite 1600
                           Boston, MA 02110
                           (617) 720-2880
                           gwv@dcglaw.com




                               3
        Case 1:15-md-02657-FDS Document 1178 Filed 10/09/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 4
